SHARP, Chief Judge.
Corinne Champion, the former wife, appeals from the dismissal of her motion to set aside the final judgment of dissolution against her former husband, George Champion, pursuant to rule 1.540(b) because of extrinsic fraud. The final judgment was rendered in 1981 and Corinne’s motion for relief was filed in 1986. We affirm.
Rule 1.540(b) limits to one year the time in which a party adversely affected by a judgment may bring a motion seeking relief based on extrinsic or intrinsic fraud. However, the rule states there is no time limit within which a party may bring an independent action for relief of “fraud on the court.” (Rule 1.540(b)). This has been interpreted to permit both motions based on intrinsic or extrinsic fraud within one year under rule 1.540(b), and independent suits after more than one year when based on extrinsic fraud. See DeClaire v. Yohanan, 453 So.2d 375, 380 (Fla.1984); Streater v. Stamper, 466 So.2d 397 (Fla. 1st DCA 1985). Here the motion pursuant to rule 1.540(b) was not timely filed.
AFFIRMED.
ORFINGER and DANIEL, JJ., concur.